ALLOWANCE
Applicant’s reply, filed 8 July 2021 in response to the non-final Office action mailed 8 April 2021, has been fully considered. As per Applicant’s filed claim amendments claims 39 and 41-49 are pending under examination, wherein: claims 39 and 41-49 are as previously presented, claims 1-38, 40 and 50-51 have been cancelled by this and/or previous amendment(s), and claims 52-62 were withdrawn by previous restriction requirement(s). Pending claims 39, 41-49 and 52-62 are herein allowed (see rejoinder below). 

Election/Restrictions
Claim 39 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 52-62, directed to the processes of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 January 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 June 2021 was filed after the mailing date of the non-final Office action on 8 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	The provisional nonstatutory obviousness type double patenting rejection of claims 39 and 41-49 over the claims of copending Application No. 16/084,061 is withdrawn as the copending application is no longer pending and has been abandoned. 
	No other objections and/or amendments are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach or render obvious the claimed modified red mud comprising each of haematite, corundum, rutile and/or anatase, quartz, perovskite, pseudobrookite, and nepheline, and wherein less than 0.5 wt% of Na2O and/or glass is present, and wherein the resultant density of the combination is from 3.90 to 4.0 g/cm3. The close prior art of Watrementz et al. (US PGPub 2014/0158318) teaches similar red mud compositions teaching several of the instantly required component compounds but fails to teach or render obvious each required component compound and to further result in the claimed density. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767